MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                        FILED
this Memorandum Decision shall not be                             Feb 28 2018, 11:05 am

regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rory Gallagher                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles Anthony Winters,                                 February 28, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1708-CR-1842
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Jose D. Salinas,
Appellee-Plaintiff                                       Judge
                                                         The Honorable John Michael
                                                         Christ, Magistrate
                                                         Trial Court Cause No.
                                                         49G14-1701-CM-2529



Altice, Judge.


                                         Case Summary

Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1842 | February 28, 2018    Page 1 of 6
[1]   Charles Winters pled guilty to possession of marijuana as a Class A

      misdemeanor and possession of paraphernalia as a Class C misdemeanor and

      was sentenced to and aggregate sentence of 365 days, all suspended. On

      appeal, Winters argues his sentence is inappropriate.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On January 18, 2017, the State charged Winters with possession of marijuana

      as a Class A misdemeanor and possession of paraphernalia as a Class C

      misdemeanor. Winters’s case was transferred to the Marion County Drug

      Treatment Court and Winters then entered into the Marion County Drug

      Treatment Program, which required him to attend weekly hearings to monitor

      the progress of his substance abuse treatment. During this time, Winters was in

      the custody of the Marion County Community Corrections (MCCC) on home

      detention.


[4]   While participating in the drug treatment program, MCCC filed three notices of

      violation alleging that Winters failed to comply with monetary obligations,

      failed to report to MCCC as directed, and tampered with his monitoring device.

      On July 19, 2017, Winters voluntarily withdrew from the drug treatment

      program and pled guilty to both charges. Pursuant to a plea agreement,

      sentencing was left to the trial court’s discretion. The court held a hearing that

      same day. During the sentencing portion, Winters argued that he lived in

      poverty, that he suffered from depression, anxiety, and had a learning disability,

      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1842 | February 28, 2018   Page 2 of 6
      and that he had a substance abuse addiction. At the conclusion of the hearing,

      the trial court sentenced Winters to aggregate term of 365 days with all

      suspended to probation. As a condition of his probation, the trial court ordered

      Winters to undergo a mental health evaluation and treatment, substance abuse

      evaluation and treatment, and to submit to weekly drug testing. The court

      further stated:


              I’m going to try to reduce the obstacles that are in place. I do
              think some supervision is important. ... You’ve done a lot here,
              Mr. Winters. You’ve really come a long way. [E]ven though
              you’re not successful with the completion of the program, you’re
              different than you were when you started. ... Everybody has put
              in a lot of work here, your attorneys have and you have. Okay.
              And so you’re doing better than you were before. There’s some
              things working against you. Hopefully you can overcome those.
              I wish you well as well.


      Transcript at 17-18. Winters now appeals. Additional facts will be provided as

      necessary.


                                          Discussion & Decision


[5]   Winters argues that his sentence is inappropriate. Winters asks this court to

      modify his period of probation so that it terminates upon successful completion

      of his substance abuse and mental health treatment.


[6]   Article 7, section 4 of the Indiana Constitution grants our Supreme Court the

      power to review and revise criminal sentences. See Knapp v. State, 9 N.E.3d

      1274, 1292 (Ind. 2014), cert. denied, 135 S.Ct. 978 (2015). Pursuant to Ind.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1842 | February 28, 2018   Page 3 of 6
      Appellate Rule 7, the Supreme Court authorized this court to perform the same

      task. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). Per App. R. 7(B),

      we may revise a sentence “if after due consideration of the trial court’s decision,

      the Court finds that the sentence is inappropriate in light of the nature of the

      offense and the character of the offender.” Inman v. State, 4 N.E.3d 190, 203

      (Ind. 2014) (quoting App. R. 7). “Sentencing review under Appellate Rule 7(B)

      is very deferential to the trial court.” Conley v. State, 972 N.E.2d 864, 876 (Ind.

      2012). “Such deference should prevail unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as

      substantial virtuous traits or persistent examples of good character).” Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[7]   The determination of whether we regard a sentence as inappropriate “turns on

      our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell, 895

      N.E.2d at 1224). Moreover, “[t]he principal role of such review is to attempt to

      leaven the outliers.” Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). It is

      not our goal in this endeavor to achieve the perceived “correct” sentence in

      each case. Knapp, 9 N.E.3d at 1292. Accordingly, “the question under

      Appellate Rule 7(B) is not whether another sentence is more appropriate;

      rather, the question is whether the sentence imposed is inappropriate.” King v.

      State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1842 | February 28, 2018   Page 4 of 6
[8]    We recognize that Winters’s offenses were unremarkable. Winters was found

       in possession of a small amount of marijuana and he fully cooperated with the

       arresting officer. With regard to his character, we note that Winters has a

       modest criminal history, having accumulated two prior substance-related

       misdemeanor offenses in 2012.1 Although there is nothing particularly

       egregious about the nature of the offense and Winters’s character, we cannot

       say that a one-year, fully-suspended sentence is inappropriate.


[9]    Indeed, the trial court acknowledged that Winters had overcome some

       obstacles, but observed that he continued to need supervision in order to be

       successful in completing the court-ordered probation conditions of mental

       health evaluation and treatment, substance abuse evaluation and treatment, and

       weekly drug testing. The court noted that the process was long and that all

       involved had worked hard to provide Winters with the resources he needs to

       overcome his addiction. Winters himself acknowledged the struggles he faces

       and will continue to face with regard to his addiction. That the probationary

       period extends beyond his successful completion of mental health and

       substance abuse treatment does not render his sentence inappropriate.


[10]   Judgment affirmed.




       1
        The record indicates that Winters has two prior misdemeanor convictions, at least one of which is a drug
       offense that was used to elevate his possession of marijuana offense to a Class A misdemeanor. Additionally,
       Winters recently pled guilty to possession of methamphetamine in another cause and was sentenced
       contemporaneously with this cause.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1842 | February 28, 2018         Page 5 of 6
[11]   May, J. and Vaidik, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-CR-1842 | February 28, 2018   Page 6 of 6